Claims 1, 3, and 5-20 are currently pending with claims 2, 4, being cancelled.  Claims 5-7, 13, 14, 19 and 20 have been withdrawn as directed to a non-elected species.  Accordingly, claims 1, 3, 8-12 and 15-18 are under consideration.  
The rejection based on Ziolkowski in view of Mackenzie is maintained with respect to claims 1, 3, 8-12, 15, and 17.  
New ground of rejection is made in view of newly discovered reference to Kolak et al. (US 2016/0380345). 

Markush Claims
Claims 1 and 11 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of a plastic closed cell foam, a polymethacrylamide (PMI), a polycarbonate (PC), a polyetherimide (PEI), a polyvinyl chloride (PVC), acrylonitrile butadiene styrene (ABS), or combinations thereof is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  The plastic closed cell foam is directed to a cell structure of the foam which is completely different from a polymeric material.  The closed cell foam and the polymeric material do not share a single structure similarity.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 8-12, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, an inner tuning layer comprising PMI, PC, PEI, PVC, or ABS could be a non-foam layer.  This interpretation does not seem to fall within the scope of the claimed invention.  
In view of Applicant’s disclosure, a radome structure comprising an inner tuning layer of a foam layer made of a thermoplastic foam or a thermosetting foam.  Additionally, the tuning layer is comprised of a syntactic foam or a closed cell foam.  
Since the chemistry of the inner tuning layer could be interpreted with more than one reasonable interpretation, and said more than one reasonable interpretation going beyond the scope of the claimed invention, the claim is rendered indefinite. 
As to claim 11, the same token applies to an outer tuning layer.  Indeed, the outer tuning layer comprising PMI, PC, PEI, PVC, or ABS could be a non-foamed layer.  This interpretation does not seem to fall within the scope of the claimed invention.  
In view of Applicant’s disclosure, a radome structure comprising an outer tuning layer of a foam layer.  
Since the chemistry of the outer tuning layer could be interpreted with more than one reasonable interpretation, and said more than one reasonable interpretation going beyond the scope of the claimed invention, the claim is rendered indefinite. 
As to claims 16 and 18, it is unclear as to whether PMI, PC, PEI, PVA, or ABS is a polymer made up of the syntactic foam or the closed cell foam; or an additional polymer usable with the syntactic foam or the closed cell foam.  Appropriate correction is required.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 8-12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,420,523 to Ziolkowski et al. (hereinafter “Ziolkowski”) in view of US 5,408,244 to Mackenzie (hereinafter “Mackenzie”) and US 2016/0380345 to Kolak et al. (hereinafter “Kolak”).  
Ziolkowski discloses a multiband radome structure comprising a structural layer 40, an interior matching skin layer 50, an exterior matching skin layer 52, paint layers 44, 46 provided on the respective matching skin layers (figure 5).  Both matching skin layers are made of a thermosetting foam having a density of 40 lbs/ft3 or 640 kg/m3, and a dielectric constant of 1.3 to 3.0 (column 4, lines 20-30).  
Ziolkowski discloses that incorporation of the air-filled microspheres in the matching layer is to reduce its density to 640 kg/m3 (column 4, lines 30-35).  The closed cells are formed by the air-filled microspheres to reduce the density of the matching skin layer (column 4, lines 30-35).  The matching skin layer is thus a closed cell foam layer or a syntactic foam layer.     

    PNG
    media_image1.png
    272
    524
    media_image1.png
    Greyscale


The interior and exterior matching skin layers 50 and 52 read on the claimed inner and outer tuning layers respectively.   The examiner equates the paint layer 44 to the claimed protection layer. 
The structural layer comprises about 20 plies, each ply made of a pre-preg comprising E-glass fibers impregnated with a resin (column 3, lines 65-67; column 4, lines 40-50). 
Ziolkowski does not explicitly disclose: 
(i) the structural layer comprising a first fiber reinforced dielectric layer having a first dielectric constant of 1.5 to 3.5, a second fiber reinforced dielectric layer having a second dielectric constant of 2.5 to 8.75, and a third fiber reinforced dielectric layer having a third dielectric constant of 1.5 to 3.5, 
(ii) the interior matching skin layer having a thickness in a range of from 0.1 to 6.25 mm, and 
Mackenzie, however, teaches a radome structure comprising a multilayer laminate construction comprising a core layer 52 of a relatively low dielectric constant bounded on either side by layers 54 and 56 of a relatively high dielectric constant wherein the layers 54 and 56 of a relatively high dielectric constant are themselves bounded by additional layers 58 and 60 of a relatively low dielectric constant (figure 7; and column 7, lines 1-10).  In particular, the multilayer laminate construction has a sequence of relative dielectric constants including low-high-low-high-low.  The multilayer laminate structure is made of a fiber reinforced resin material (column 7, lines 15-40). 
The layers 52, 58 and 60, each have a dielectric constant in a range of 2.0 to 2.5 (column 8, lines 15-20).  
The layers 54 and 56, each have a dielectric constant in the range of 3.5 to 8 (column 7, lines 65-68).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a multilayer laminate construction disclosed in Mackenzie for the structural layer disclosed in Ziolkowski motivated by the desire to a radome structure having excellent structural integrity while providing relatively good transmission efficiency over the entire frequency range from 0 to 100 GHz. 
Turning to the Ziolkowski patent, the foam layer has a thickness of ¼ to ¾ wavelength for the frequency of interest (column 4, lines 35-40).  The combined teachings of Ziolkowski and Mackenzie result in a radome structure having a relatively good transmission efficiency over the entire frequency range from 0 to 100 GHz. 
The frequency of interest of 100 GHz would give a corresponding wavelength of 3 mm (wavelength =c/f wherein c is speed of light).  The foam layer has a thickness in the range from 0.75 to 2.25 mm because the foam layer has a thickness of ¼ to ¾ wavelength for the frequency of interest.  The foam layer can be made with a thickness up to 2.25 mm over the entire frequency range from 0 to 100 GHz in view of the combined disclosures of Ziolkowski and Mackenzie. 
The substitution does not change a relationship of the dielectric constants of the structural layer and the foam layer in the B-sandwich of Ziolkowski.  In particular, the substitution keeps the dielectric constant of the foam layer remaining lower than the dielectric constant of the modified structural layer.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the foam thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such a thickness is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the foam layer having a thickness in the range instantly claimed motivated by the desire to provide a radome with increased thermal insulation while maintaining great transmission efficiency over the entire frequency range from 0 to 100 GHz. 
    This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  

The rejection over Ziolkowski in view of Mackenzie has been maintained for the following reasons. 
Applicant alleges that Ziolkowski fails to disclose the inner tuning layer comprises a plastic closed cell foam, PMI, PC, PEI, PVC, or ABS.  The examiner respectfully disagrees. 
Ziolkowski discloses that incorporation of the air-filled microspheres in the matching layer is to reduce its density to 640 kg/m3 (column 4, lines 30-35).  The closed cells are formed by the air-filled microspheres to reduce the density of the matching skin layer (column 4, lines 30-35).  The matching skin layer is thus a closed cell foam layer or a syntactic foam layer.     

Claims 1, 3, 8-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ziolkowski in view of Mackenzie and US 2016/0380345 to Kolak et al. (hereinafter “Kolak”).  
Ziolkowski discloses a multiband radome structure comprising a structural layer 40, an interior matching skin layer 50, an exterior matching skin layer 52, paint layers 44, 46 provided on the respective matching skin layers (figure 5).  Both matching skin layers are made of a thermosetting foam having a density of 40 lbs/ft3 or 640 kg/m3, and a dielectric constant of 1.3 to 3.0 (column 4, lines 20-30).  
Ziolkowski discloses that incorporation of the air-filled microspheres in the matching layer is to reduce its density to 640 kg/m3 (column 4, lines 30-35).  The closed cells are formed by the air-filled microspheres to reduce the density of the matching skin layer (column 4, lines 30-35).  The matching skin layer is thus a closed cell foam layer or a syntactic foam layer.     

    PNG
    media_image1.png
    272
    524
    media_image1.png
    Greyscale


The interior and exterior matching skin layers 50 and 52 read on the claimed inner and outer tuning layers respectively.   The examiner equates the paint layer 44 to the claimed protection layer. 
The structural layer comprises about 20 plies, each ply made of a pre-preg comprising E-glass fibers impregnated with a resin (column 3, lines 65-67; column 4, lines 40-50). 
Ziolkowski does not explicitly disclose: 
(i) the structural layer comprising a first fiber reinforced dielectric layer having a first dielectric constant of 1.5 to 3.5, a second fiber reinforced dielectric layer having a second dielectric constant of 2.5 to 8.75, and a third fiber reinforced dielectric layer having a third dielectric constant of 1.5 to 3.5, 
 (ii) the interior matching skin layer having a thickness in a range of from 0.1 to 6.25 mm, and 
(iii) the interior matching skin layer made of a foam layer comprising PMI, PC, PEI, PVC, or ABS.  
Mackenzie, however, teaches a radome structure comprising a multilayer laminate construction comprising a core layer 52 of a relatively low dielectric constant bounded on either side by layers 54 and 56 of a relatively high dielectric constant wherein the layers 54 and 56 of a relatively high dielectric constant are themselves bounded by additional layers 58 and 60 of a relatively low dielectric constant (figure 7; and column 7, lines 1-10).  In particular, the multilayer laminate construction has a sequence of relative dielectric constants including low-high-low-high-low.  The multilayer laminate structure is made of a fiber reinforced resin material (column 7, lines 15-40). 
The layers 52, 58 and 60, each have a dielectric constant in a range of 2.0 to 2.5 (column 8, lines 15-20).  
The layers 54 and 56, each have a dielectric constant in the range of 3.5 to 8 (column 7, lines 65-68).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a multilayer laminate construction disclosed in Mackenzie for the structural layer disclosed in Ziolkowski motivated by the desire to a radome structure having excellent structural integrity while providing relatively good transmission efficiency over the entire frequency range from 0 to 100 GHz. 
Turning to the Ziolkowski patent, the foam layer has a thickness of ¼ to ¾ wavelength for the frequency of interest (column 4, lines 35-40).  The combined teachings of Ziolkowski and Mackenzie result in a radome structure having a relatively good transmission efficiency over the entire frequency range from 0 to 100 GHz. 
The frequency of interest of 100 GHz would give a corresponding wavelength of 3 mm (wavelength =c/f wherein c is speed of light).  The foam layer has a thickness in the range from 0.75 to 2.25 mm because the foam layer has a thickness of ¼ to ¾ wavelength for the frequency of interest.  The foam layer can be made with a thickness up to 2.25 mm over the entire frequency range from 0 to 100 GHz in view of the combined disclosures of Ziolkowski and Mackenzie. 
The substitution does not change a relationship of the dielectric constants of the structural layer and the foam layer in the B-sandwich of Ziolkowski.  In particular, the substitution keeps the dielectric constant of the foam layer remaining lower than the dielectric constant of the modified structural layer.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Differences in the foam thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such a thickness is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the foam layer having a thickness in the range instantly claimed motivated by the desire to provide a radome with increased thermal insulation while maintaining great transmission efficiency over the entire frequency range from 0 to 100 GHz. This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
Kolak, however, discloses a composite radome wall structure comprising a solid, void-free core, and an antireflective surface layer disposed on each side of the solid, void-free core (abstract).  At least one impedance matching layer 27, 28 is further disposed between the core and the antireflective surface layer (figures 1, 6 and paragraph 6).  
The solid, void-free core comprises a compressed stack of angularly biased unidirectionally polyolefin tapes (paragraph 6).  The impedance matching layer is a closed cell foam or a syntactic foam and each of which made of PMI, PC, or PEI (paragraph 7). The antireflective surface layer is comprised of a polypropylene film which is micromachined to exhibit recessed relief structures that are suitable for X-band frequencies (paragraph 11).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use PMI, PC, or PEI foam disclosed in Kolak for the matching skin layer disclosed in Ziolkowski motivated by the desire to achieve ultra-wideband performance while maintaining great structural and ballistic properties for the multiband radome structure.  

The combined disclosures of Ziolkowski and Mackenzie do not render the claim obvious because neither Ziolkowski nor Mackenzie discloses the matching skin layer comprising PMI, PC, PEI, PVC, or ABS.  However, new combination of Ziolkowski, Mackenzie, and Kolak suggests the claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Hai Vo/
Primary Examiner
Art Unit 1788